Citation Nr: 1032015	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  08-23 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 
1974 to February 1978.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from   rating decisions by 
the Philadelphia, Pennsylvania Department of Veterans Affairs 
(VA) Regional Office (RO).  In January 2009, a Travel Board 
hearing was held before the undersigned.  A transcript of that 
hearing is associated with the claims file.  At the hearing, the 
Veteran submitted additional evidence with a waiver of RO initial 
consideration.  In May 2009 this matter was remanded for 
additional development.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if any action on his part is required.


REMAND

As was noted in the May 2009 remand, in a September 2006 
statement in support of his claim, the Veteran reported that in 
1976 he was admitted to the Philadelphia Naval Hospital 
Psychiatric Unit.  He stated that he was told that he was 
delusional and violent and was given massive doses of Thorazine 
and hospitalized for 30 to 40 days.  The RO noted that his 
service treatment records (STRs) showed no mention of such 
hospitalization.  At the January 2009 Travel Board hearing, the 
Veteran submitted service personnel records which reflect that he 
indeed was a patient at the Naval Regional Medical Center (NRMC) 
from December 1976 to February 1977. 

The RO was instructed to arrange for exhaustive development to 
secure complete clinical records of the Veteran's hospitalization 
from the National Personnel Records Center (NPRC).  The search 
was to encompass contacting any and all records storage 
facilities to which records from NRMC may have been retired 
including when that facility was decommissioned (should NPRC not 
have such records).

Notably, the RO submitted such request to NPRC in September 2009.  
In October 2009 NPRC responded the following:

"Searched Philadelphia Naval Regional Medical Center during 
the year 1977.  Search produced no record."

The RO sent notice to the Veteran in January 2010 and 
subsequently issued a supplemental statement of the case (SSOC) 
in May 2010.  Inasmuch as the record shows that the Veteran was 
hospitalized beginning in December 1976, the search should have 
included for records from that month.  As was noted, records of 
such hospitalization may be critical evidence in the matter at 
hand (as they are alleged to show onset of the claimed disability 
in service) and are constructively of record.  

Because action ordered in the Board's May 2009 Remand was not 
completed in its entirety, this matter must be remanded, once 
again, for more complete development and adjudicatory action.  
See Stegall v. West, 11 Vet. App. 268 (1998)(a remand by the 
Board confers on the appellant, as a matter of law, the right to 
compliance with the remand orders).  

Accordingly, the case is REMANDED for the following:

1.	The RO should arrange for exhaustive 
development to secure complete clinical 
records of the Veteran's hospitalization 
at NRMC from December 1976 to February 
1977.  If they are not located, the RO 
should conclusively ascertain whether or 
not there are any alternate storage 
facilities to which records from NRMC may 
have been forwarded or retired.  If any 
such facility is identified, the RO should 
arrange for a records search at that 
facility.  If the records cannot be 
located because they are irretrievably 
lost, or have been destroyed, it should be 
so annotated in the claims file (along 
with a description of the extent of the 
search for the records)(and the Veteran 
should be notified that the records are 
unavailable).

2.	The RO should arrange for any further 
development suggested by any additional 
records located (e.g., a nexus 
examination).

3.	The RO should then readjudicate this 
claim.  If it remains denied, the Veteran 
and his representative should be furnished 
an appropriate SSOC and afforded the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

